DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 08/08/2022 by Applicant’s Attorney, Marcus Fischer.

The application has been amended as follows:

Title:
Replace the title with -- GRAIN BOUNDARY DIFFUSION METHOD OF R-FE-B SERIES RARE EARTH SINTERED MAGNET --.

CLAIMS:
Cancel withdrawn claims 22-25.

1. A grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet, wherein the grain boundary diffusion method comprises: 
forming at least two spaced apart dry layers on a same surface of a high-temperature-resistant carrier to yield a treated high-temperature-resistant carrier, wherein: 
the at least two dry layers are adhered with heavy rare earth elements (HRE) compound powder, 
every two adjacent dry layers the at least two dry layers are uniformly distributed on the high-temperature-resistant carrier at a spacing of below 1.5 cm, 
the HRE is at least one of Dy, Tb, Gd, or Ho, 
the at least two dry layers adhered with the HRE compound powder comprise a film-forming agent and the HRE compound powder, and 
a weight ratio of the film-forming agent to the HRE compound powder is (0.01-0.1):0.9; and 
performing heat treatment on the R-Fe-B series rare earth sintered magnet and the treated high-temperature-resistant carrier in a vacuum or inert atmosphere and supplying the HRE to a surface of the R-Fe-B series rare earth sintered magnet, wherein, while performing the heat treatment, the at least two dry layers adhered with the HRE compound powder formed on the high-temperature-resistant carrier and the R-Fe-B series rare earth sintered magnet are placed in a non-contact manner.

15. The grain boundary diffusion method of the R-Fe-B series rare earth sintered magnet according to claim 1, wherein: 
the high-temperature-resistant carrier is [[a high-temperature-resistant particle,]] a high-temperature-resistant net, a high-temperature-resistant plate, or a high-temperature-resistant strip, and 
the high-temperature-resistant carrier is made of a material selected from zirconia, alumina, yttrium oxide, boron nitride, silicon nitride, and silicon carbide, and a metal selected from Mo, W, Nb, Ta, Ti, Hf, Zr, V, Re of group IVB, VB, VIB, and VIIB in Periodic Table, or made of an alloy of the above materials.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards a grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claim 1: 
a grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet including forming at least two spaced apart dry layers comprising HRE compound powder on a surface of a high temperature-resistant carrier with a spacing below 1.5 cm, and performing a heat treatment on a R-Fe-B series rare earth sintered magnet and the treated high-temperature-resistant carrier in a non-contact manner in a vacuum or inert atmosphere to supply the HRE to a surface of the R-Fe-B magnet

Claims 1-12, 15, 17-20, and 26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729